The opinion of the court was delivered by
Garrison, J.
This writ is prosecuted to set aside the return of a public road.
One of the reasons relied upon is that thei road, by said return, is laid through several dwelling-houses. This is the admitted effect of following the courses and distances of the return.
The answer is that there is a mistake of ninety-nine feet in one course, which makes the next course run through a row of houses, and the suggestion is that this error be corrected by the map, which shows a line running to one side of instead of through the dwellings.
*316A map may be corrected by the return (State v. Miller, 3 Zab. 383), or the return may receive support by-reference to the map. Carpenter v. Brown, 24 Vooom 181.
Where, however, a prosecutor is injured by an unlawful return, it is no answer to say that the map does him no injury. This proceeding brings up primarily the return, and if it, on its face, discloses illegality, such that the road should not be left to depend upon it, the proceeding is hopelessly defective.
Let the return be set aside, with costs.